IN THE COURT OF APPEALS OF IOWA

                                    No. 22-0919
                             Filed November 17, 2022


IN THE MATTER OF D.R.,
Alleged to Be Seriously Mentally Impaired,

D.R.,
     Respondent-Appellant.
________________________________________________________________


        Appeal from the Iowa District Court for Johnson County, Paul D. Miller,

Judge.



        D.R. appeals the determination he is seriously mentally impaired.

AFFIRMED.




        David R. Fiester, Cedar Rapids, for appellant.

        Thomas J. Miller, Attorney General, and Chandlor Collins, Assistant

Attorney General, for appellee State.




        Considered by Bower, C.J., and Greer and Badding, JJ.
                                           2


BOWER, Chief Judge.

       D.R. appeals his involuntary commitment for serious mental impairment,1

arguing he does not meet the statutory criteria—specifically claiming he has

sufficient judgment to make responsible treatment decisions and does not present

a danger to himself or others. We affirm because substantial evidence supports

the district court finding D.R. is seriously mentally impaired.

I. Background.

       Iowa Code chapter 229 provides for the hospitalization of persons with

mental illness—both voluntary and involuntary. Involuntary commitment occurs

after a third party files a verified application with specific criteria and a




1 A serious mental impairment is defined as follows:
       [T]he condition of a person with mental illness and because of that
       illness lacks sufficient judgment to make responsible decisions with
       respect to the person’s hospitalization or treatment, and who
       because of that illness meets any of the following criteria:
               a. Is likely to physically injure the person’s self or others if
       allowed to remain at liberty without treatment.
               b. Is likely to inflict serious emotional injury on members of the
       person’s family or others who lack reasonable opportunity to avoid
       contact with the person with mental illness if the person with mental
       illness is allowed to remain at liberty without treatment.
               c. Is unable to satisfy the person’s needs for nourishment,
       clothing, essential medical care, or shelter so that it is likely that the
       person will suffer physical injury, physical debilitation, or death.
               d. Has a history of lack of compliance with treatment and any
       of the following apply:
               (1) Lack of compliance has been a significant factor in the
       need for emergency hospitalization.
               (2) Lack of compliance has resulted in one or more acts
       causing serious physical injury to the person’s self or others or an
       attempt to physically injure the person's self or others.
Iowa Code § 229.1(20) (2022).
                                         3


hospitalization hearing is held for the hospitalization referee to evaluate the

necessity of involuntary commitment. Iowa Code §§ 229.6, .12

       The application shall:
              a. State the applicant’s belief that the respondent is a person
       who presents a danger to self or others and lacks judgmental
       capacity due to either of the following:
              (1) A substance-related disorder as defined in section 125.2.
              (2) A serious mental impairment as defined in section 229.1.
              b. State facts in support of each belief described in
       paragraph “a”.
              c. Be accompanied by any of the following:
              (1) A written statement of a licensed physician or mental
       health professional in support of the application.
              (2) One or more supporting affidavits otherwise corroborating
       the application.
              (3) Corroborative information obtained and reduced to writing
       by the clerk or the clerk’s designee, but only when circumstances
       make it infeasible to comply with, or when the clerk considers it
       appropriate to supplement the information supplied pursuant to,
       either subparagraph (1) or (2).

Id. § 229.6(2).

       D.R. has schizophrenia requiring medication, a history of delusions and

hallucinations causing paranoia, and a substance-abuse disorder.           He was

involuntarily committed in November 2021 following acute hallucinations and

seeking medical attention for alleged stings and bites from a scorpion infestation.

D.R. filed an incoherent public safety report alleging the murder of a family

member, he saw her body under a porch, and someone blamed him for the

stabbing. In early December, D.R.’s medical treatment improved his condition and

abated the danger he posed to himself and others. As a result, he was transitioned

to an outpatient clinic.

       In late December, D.R. attempted suicide by overdose and reported more

hallucinations of harm to himself and family members. D.R. was returned to
                                         4


inpatient commitment. A placement hearing in January 2022 found D.R. struggles

outside inpatient treatment and poses a danger to himself from self-medication.

He remained in an inpatient commitment. D.R.’s involuntary commitment was

continued in February, and he transferred to a residential facility with a lesser

degree of supervision. In March, the hospitalization referee considered whether

to continue D.R. with inpatient treatment. The referee found D.R. had improved

his judgmental capacity but needed more time in a supervised facility, noting poor

compliance with oral medication, and found D.R. posed a danger to himself based

on recent self-harm and substance abuse when unsupervised.

       D.R. appealed the March order to the district court. The court tried the

matter anew, hearing testimony from D.R.’s treating provider at the residential

facility and from D.R. See id. § 229.21. The weekend before his district court

hearing, D.R. threatened to take the steering wheel while a staff member was

driving and made threats to harm staff and their families.

       During the judicial review hearing, the provider testified about D.R.’s claims

of poison and spiders in his room at the facility and his trips to the emergency room

related to those claims. She opined D.R. was likely to become noncompliant with

medication and noted his current delusions occurred after his psychiatric

medication dose was decreased at D.R.’s request. D.R. threatened “to come after”

one staff member in the facility, and the provider believed he would still be a risk

of harm to himself if released to the community. During his testimony, D.R. claimed

facility staff were sabotaging him by putting a venomous spider nest and poison in

his room. He said the staff member who reported him pulling the wheel was lying

and would not let him use the bathroom.
                                          5


       On May 5, the court ruled clear and convincing evidence established D.R.

was seriously mentally impaired, lacked judgment to make responsible medical

decisions, and was “likely to physically injure himself or others if allowed to remain

at liberty without treatment.”     Thus, the court continued D.R.’s involuntary

commitment.

       D.R. appeals the district court’s ruling.

II. Standard of Review.

       We     review   sufficiency-of-the-evidence     challenges    in   involuntary

commitments for errors at law. See In re B.B., 826 N.W.2d 425, 428 (Iowa 2013).

“If the findings of fact are supported by substantial evidence, they are binding on

us.” In re L.H., 890 N.W.2d 333, 339 (Iowa Ct. App. 2016). “The allegations made

in an application for involuntary commitment must be proven by clear and

convincing evidence.” B.B., 826 N.W.2d at 4289. This “means that there must be

no serious or substantial doubt about the correctness of a particular conclusion

drawn from the evidence.” Id.

III. Analysis.

       Placement. D.R. notes in his brief that after the district court’s ruling, he

was transferred to a hospital with a higher level of care and supervision. He then

objects generally to “this placement and the need for an involuntary commitment.”

If D.R. is objecting to his new placement, it occurred after the district court order

was issued, and is outside the record for our review. Any argument against

placement at the residential facility is moot as D.R. is no longer committed at that
                                            6


facility.2 See S.Q. v. St. Anthony Reg’l Hosp., No. 10-1293, 2011 WL 3481001, at

*1 (Iowa Ct. App. Aug. 10, 2011) (“An appeal ‘is moot if it no longer presents a

justiciable controversy because [the contested issue] has become academic or

nonexistent.’” (alteration in original)).

       Serious mental impairment. Concerning the court’s May 5, 2022 ruling

confirming the referee’s finding D.R. remains seriously mentally impaired, D.R.

challenges the district court’s findings on the elements of his judgmental capacity

and that he presents a danger to himself or others.

       Judgmental capacity. In March, the referee found D.R. had improved but

needed more time in a supervised setting. Shortly thereafter, D.R.’s dose of

medication was reduced at his request,3 resulting in a significant increase in

symptoms, including hallucinations and delusions of poison and venomous spiders

in his room. D.R. resisted increasing his dose again despite the hallucinations.

During his testimony to the court, D.R. accused the facility staff of sabotaging him,

lying, trapping him, and placing black widow spiders in his room.

       Clear and convincing evidence establishes D.R. lacked sufficient judgment

to make responsible decisions regarding his hospitalization and treatment for his

mental illness.

       Dangerousness. The dangerousness element requires “a recent overt act,

attempt, or threat.” B.B., 826 N.W.2d at 433. The referee found D.R. was unable



2 Moreover, part of D.R.’s argument in favor of judgmental capacity was his
willingness to stay at the residential facility on a voluntary basis as he finished a
training program.
3 D.R. had told the referee the higher dose left him “sleepy and feeling doped.” His

dose was reduced by a doctor at the local hospital.
                                          7


to live safely on his own given his recent overdose and substance abuse and

“would soon be unable to meet his daily needs” if released. In the treatment

provider’s March report to the court, she noted D.R. “threatens to harm others” and

mentioned a history of making verbal threats of harm to staff and family. The

hospital requested the judicial review hearing occur over the telephone after D.R.

threatened staff and tried to take the wheel from a staff member during

transportation back from the hospital. The provider’s May report to the court noted

D.R.’s lack of compliance with medication and his threats to staff about being

poisoned. The provider testified D.R. would be at risk of harm to himself out in the

community. Based on the provider reports, filings, and the testimony heard, we

find the court did not err in finding D.R. posed a threat to himself or others.

       We conclude the district court’s finding that D.R. was seriously mentally

impaired is supported by substantial evidence.

       AFFIRMED.